IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         November 7, 2007

                                     No. 07-30366                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LOUISIANA PIGMENT COMPANY LP

                                                  Plaintiff - Appellee
v.

FOUNDATION SYSTEMS INC

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:05-CV-1840


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The Order of the District Court, entered March 15, 2007, granting partial
summary judgment in favor of Plaintiff-Appellee Louisiana Pigment Company
LP is affirmed for essentially the same reasons given by the District Court.
AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.